Title: To George Washington from Samuel Smedley, 11 July 1789
From: Smedley, Samuel
To: Washington, George



Sir
New York July 11th 1789

I beg leave to Request you will be pleas’d to Nominate me to the senate & with them Appoint me to the Office of Collector at the Port of Fairfield—I trust sir the Testimonials I have the Honor to present you will shew that the Interest of the Nation may be well served by such Appointment and that it will be Agreable to the People in General as well as Afford some Means of support to one who has Faithfully served his Country while passing thro’ the distressing Scenes of War and on Account of many Unfortunate Circumstances Concurring Received but little Compensation for All those services and who has sufferd the Loss of the greater part of his Paternal Inheritance by the Ravages of A Cruel Enemy. I am sir A Native of the Town Where the Office is established and am Acquainted with All the shore Creeks and Harbours, have been Concern’d in Navigation both as an Owner And Master of A Vessel and trust my experience in that line of Life will be of Special service in the Discharge of the duties of the Office. If sir Any further Evidence relative to my Character should be Necessary I beg leave to refer you to the senators and Representatives from Connecticut who I presume are All Acquainted with my General Character and some of them Perticulerly Acquainted with me. I have the Honor to be sir with greate Respect & Esteem your most Obet Humbe servt

Saml Smedley

